Title: To George Washington from Brigadier General Nathanael Greene, 18 July 1776
From: Greene, Nathanael
To: Washington, George



Sir
Camp on Long Island July 18 1776

I receivd a line from Col. Webb last Evening directing me to enquire how many Ships had past the Narrows. Colo. Hand reported one yesterday morning, which I thought was reported in my morning report, and if it is not reported there, it was an omision of mine, I beg your Excellency to examin it. Colo. Hand reported at four OClock in the Afternoon that a Brigantine had gone down towards the Hook, and that the Ship that went through the Narrows in the morning had come too, off New Uttrect shore, at Seven in the Evening he reported that the Ship had gone down to the Hook; and that the Enemy were entrenching on the heights of Statten Island.
The two last Reports I did not come to the knowledge off, until within Night. I went over to the City at five and did not return until Eight. I thought it would be too late to get them to Head Quarters seasonably, therefore concluded to report them in the morning.
I have not receivd Colo. Hands morning Report yet. I was down at Red Hook about sun rise and saw a Sloop streaching down towards the Narrows. Nothing extraordinary has happend the last twenty four hours. Our out Guards suspect ⟨mutilated⟩ that there are spies about the Camp. The Centris have fird half a dozzen times, A Night the three preceding Nights.
Col. Hands morning report is this moment come in, he mention’d every thing continues in the same situation as last Evening, except the Sloop going through the Narrows, that I observd from Red Hook.

I wrote to your Excellency yesterday morning that I thought it would be an advisable measure to have Cobble Hill fixt upon to give notice by the fire of one two or three Guns, that the Enemy had landed on this Island. Colo. Carey wrote me an Answer to that proposition and said your Excellency had no Objection. If it is to alarm the Camp on your side, it should be mentiond in general Orders, that the Guards may govern themselves accordingly. We dont want it to Alarm this Camp, What I proposd it for, was to give your Excellency earlier intelligence than could be done by express; and the express to follow with the particulars. I submit it to your Excellencys further consideration. I am with all due respect your Excellencys most Obedient humble servant

N. Greene

